Chapman, J.
1. The defendant had no legal right, without, leave of court, to retract the plea of guilty which he had made before the trial justice.
2. On his trial in the superior court, his admission of guilt in the court below, and the proof of that admission by the record, were competent and sufficient to authorize a verdict against him,
3. The complaint sufficiently alleges the time when the defendant committed the offence. Commonwealth v. Kingman, 14 Gray, 85.
4. The name of the defendant is sufficiently stated in the complaint. There is no uncertainty in the second count occasioned by the use of his mere Christian name.
5. The fact that the date of the complaint, on “ this fourteenth day of January A. D. 1864,” is partly written in Arabic figures, with the initials A. D. for the year, does not vitiate the complaint. In The State v. Reed, 35 Maine, 489, this form of stating not only the date of the complaint, but also the time when the. offence was committed, was held to be good, and several American authorities are cited in support of the position, though the court express the opinion that it would be better for criminal pleaders to adhere to the ancient practice of framing complaints exclusively in the English language.
6. The jurat is sufficient, as it states that the complaint was sworn to, and the date is properly stated. Commonwealth v Keefe, 7 Gray, 332.
Exceptions overruled.